PER CURIAM.
In the cause before us, we affirm Appellant’s convictions for attempted second degree murder, kidnapping with a firearm, attempted sexual battery without force likely to cause serious injury, and aggravated battery with a deadly weapon. In reliance upon Brown v. State, 733 So.2d 598 (Fla. 5th DCA), rev. granted, 744 So.2d 452 (Fla.1999), this court certified a question to the Florida Supreme Court as to whether attempted second degree murder is a recognized offense in this state. See Sain v. State, 786 So.2d 587 (Fla. 1st DCA 2000); Hagans v. State, 793 So.2d 975 (Fla. 1st DCA 2000). Those cases remain pending. Accordingly, we AFFIRM, but certify the following as a question of great public importance:
DOES THE CRIME OF ATTEMPTED SECOND DEGREE MURDER EXIST IN FLORIDA?
BOOTH, MINER and VAN NORTWICK, JJ., CONCUR.